Title: To George Washington from David Humphreys, 24 March 1793
From: Humphreys, David
To: Washington, George


(Secret & confidential) 
My dear Sir.Lisbon March 24th 1793.   
I took the liberty of addressing a letter to you from Gibralter on the 8th of last month, which I hope will have come safe to your hand. I mentioned therein that my design in writing was only to suggest two hints, the first whether you would wish to make use of Mr Church in the Morocco business, as he was soon expected at Lisbon? The second, that (if you could not conveniently find any person but myself to undertake the affair which was first committed to Adral Jones, & eventually to Mr Barclay) I would attempt the execution of the temporary Commission: upon condition of having all the expences merely borne by the public, and of having some person sent by you, or employed by me to assist in doing the writing and keeping the Accts. I farther added, that although I thus proposed myself, it was not from a desire of having my services accepted under an idea of its being a gratification to me, but solely as a dernier resort in case no other or better expedient should occur.
Since the date of that letter, the commencement of hostilities between France & England has rendered the process of the business considerably more difficult than before. And as most of the other maritime powers seem likely to be involved in the war, in that case the difficulty of transporting to the place of destination the necessary money, without hazarding its loss (that is to say, by chartering a neutral vessel) will become almost insuperable. I mention this, not for the sake of wishing to decline any service you may think proper to order, but with a view that, by

being apprised of the circumstances, you may be able to take your measures & cause instructions to be given accordingly to the person who shall ultimately be employed on that business, whosoever he may be.
It was, my most beloved & most esteemed Sir, with a degree of satisfaction, easier conceived than expressed, that I heard of your unanimous re-election to the office of President. The same event having twice happened almost induces me to think that miracles have not yet ceased. The concentered Suffrage of four Millions of People in your favour, without a dissentient, is, at least, a novelty in the history of mankind. I will not, however, make use of the ordinary way of congratulating you, because you know sufficiently my heart, and the sincerity of my wishes & prayers for your long life & perfect happiness. But you will permit me to congratulate the Public & myself on an event which certainly gives more pleasure to every other individual in the Republic, than to yourself. Whatever at any former period I may have thought, whatever good you may have since done in a public character, I am now more than ever convinced that your services are still necessary for your Country. You know I am incapable of flattering, and therefore will believe me when I say, that although I am sensible the Government is very firmly established & the different parts of the Union better cemented than could possibly have been expected; yet I fully believe your influence, example & prudence are still requisite to place the national felicity on a basis so permanent as not to be shaken for ages to come. This idea ought to animate you through all your toils & sacrifices. And the certain knowledge you have that no human character ever enjoyed so much untarnished fame in his life time should more than compensate for any little perplexities, troubles & vexations you may encounter, & to which human nature in every situation is inevitably exposed. Nor can the unequivocal proof you have so lately had of the real sentiments of your Countrymen respecting your conduct be unacceptable to you. For you must be sensible that many of the most distinguished characters which have ever adorned the world, have in retaliation for the greatest services met with the blackest ingratitude. And indeed the instances have been innumerable in which the benefactors of mankind, after lives worn out in public services, have been obliged to appeal to Posterity for the posthumous fame they now enjoy. But Heaven be thanked! how different

is your case? No person in existence, ought perhaps to be better acquainted with your real character than I am: and whatever merit I may be disposed to allow you (nor must you imagine me very niggardly in the allowance) for having acquired all this good will of Mankind at home & abroad, I cannot forbear believing you are, taking the circumstances together, the most fortunate man that ever existed: or in other, & more reasonable words, that you have, during your whole life, been under the peculiar favour & protection of a good Providence.
It is exceedingly pleasant to me, & ought to be infinitely more so to you, to look back upon the dark scenes of a military & political kind, through which our Country has passed to its present distinguished state of tranquility & happiness: and then to extend our views to the still brighter prospects of its improvements & greatness. No reasonable man could have been so sanguine as to have anticipated the one half of what has happend in our own times. And yet I am persuaded you will do me the justice to recollect, in the long & frequent conversations we had at Mount Vernon, respecting your accepting the Presidency, my opinions & anticipations came much nearer to the truth than your own. I even then believed entirely in the wonderfully happy effects of a free & energetic Government. Your Modesty led you to think too humbly of yourself & of the services you were capable of rendering your Country on that critical occasion. Had you persisted in that full determination you had positively adopted, of not accepting the Presidency, how unfortunately different might have been at this moment your Country’s reputation & your own? Yet I know you were actuated by the best possible motives, & I am well assured the first conversation you ever had with any man living on that subject, would do you more real credit in the judgment of the impartial world & of Posterity, than any one of the most splendid actions of your whole life. For where a man unbosoms his inmost thought & sentiment to his friend, he is certainly displaying without ostentation the dictates of his heart: & if then he, as it were inadvertently, brings forth to light traits of character that tend to dignify the very race to which we belong, it is because those hidden qualities are really his own, & not because he wishes them to be seen or known of men.
If as a Member of the Community, & from public motives I have a right to rejoice in your continuing with the universal wishes of your Countrymen at the head of the Government; I

ought not perhaps to be less pleased on a personal & private account. While I may happen to remain in a public character abroad, it is certainly one of the most pleasant & useful circumstances possible for me to find a Person in that Station to whom I may, as an honest man, communicate every sentiment & feeling of the Soul without reserve. It may also be highly beneficial for the Public for me to be able on certain occasions to be able to disclose facts or projects with more freedom & in greater detail to you as Chief Magistrate, than it would be proper for me to do in an official letter to the Secretary of State, which letter must remain on the files of his office.
Apropos—I have been most zealously exerting myself, for some weeks past to find out what to do, to induce this Government to act with liberality or even common justice in respect to our wheat trade. The measures they adopt in detaining our vessels are certainly highly impolitic, & the reasons they give are of a very singular, & (to me) unsatisfactory nature. If necessity obliges them to detain a supply of grain, they ought to pay for it at the highest price which could be obtained in the market to which it might have been carried. This, I believe, is practiced in every other Country under similar circumstances.
The refusal to admit our flour you will perceive is owing wholly to the prevalence of the aristocratic influence over the real interests of the People at large. These impolitic regulations they have a right to persist in, if they find it their interest so to do: but how far it may be in the power or policy of our Government to give greater facilities to the exportation of flour, than to the exportation of wheat, I know not. And whether, in that case, any exemption of duties on tonnage, or other measures operating in the nature of an encouragement or bounty to vessels employed in the exportation of flour should be able to give such an advantage over the exportation of grain in its unmanufactured state, as in a manner to compel it to be admitted here from motives of interest, I only barely suggest to your superiour information & discretion.
I beg you will have the goodness to pardon this long letter, to offer my most affecte regards to Mrs Washington & the family, and to believe me to be, with the greatest truth & affection Your most grateful Serv. & faithful friend

D. Humphreys

